Citation Nr: 0833244	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-28 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a total left knee 
replacement, to include as secondary to the service connected 
right knee disability. 

2.  Entitlement to service connection for lumbar degenerative 
joint disease, to include as secondary to the service 
connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefit sought on appeal.  The veteran, who 
had active service from December 1969 to January 1971, 
appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  A left knee disorder was not manifested during service, 
or within one year of separation from service, and is not 
shown to be causally or etiologically related to service or 
the service-connected right knee disorder.  

2.  A lumbar degenerative joint disorder was not manifested 
during service, or within one year of separation from 
service, and is not shown to be causally or etiologically 
related to service or the service-connected right knee 
disorder.  


CONCLUSIONS OF LAW

1.  A total left knee replacement was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  Lumbar degenerative joint disease was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in August 2003 and January 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  While this notice did not provide any 
information concerning the evaluation for the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board notes that the veteran advised the Board at the 
April 2008 hearing that he would attempt to locate additional 
evidence supporting his claim.  Specifically, the veteran 
testified that he was treated by a chiropractor for his 
lumbar disorder several years ago, but could not recall the 
doctor's name, the specific date of care, or any other 
information that would assist the Board in locating any 
pertinent evidence.  The Board advised the veteran that the 
record would remain open for 60 days after the date of the 
hearing to give him an opportunity to submit the chiropractic 
records.  A subsequent April 2008 VA record of contact 
indicates that the veteran was unsuccessful in locating these 
records and wished for this appeal to be decided without any 
additional evidence.  Since that time, the veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

The veteran essentially contends that his left knee and 
lumbar joint degenerative disorders were caused by a right 
knee disorder incurred in-service.  Therefore, the veteran 
believes he is entitled to service connection for the claimed 
disorders secondary to the secondary to the right knee 
disorder.  

Applicable law provides that a service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough.  There must 
be a chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or a relationship between a 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Additionally, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

By way of background, a March 1972 rating decision granted 
service connection for an internal derangement of the 
veteran's right knee and assigned a 10 percent disabling 
evaluation under Diagnostic Code 5257.  A March 1972 VA 
medical record indicated that a right medial meniscectomy was 
performed.  As such, an August 1972 rating decision 
reclassified the veteran's disorder as post operative 
residuals of a right medial meniscectomy.  The RO assigned a 
100 percent rating for March 27, 1972 through May 1 1972, and 
a 10 percent rating effective after May 1, 1972, under 
Diagnostic Code 5257.  Following August 2003 bilateral knee 
replacement surgery, a September 2003 rating decision rated 
the disorder as 100 percent disabling, effective August 1, 
2003 through September 30, 2004, and a 30 percent from 
October 1, 2004.  

The evidence of record in this matter consists of medical 
records, statements provided by the veteran and his 
associates, and testimony given at a Board hearing in April 
2008. 

An August 1971 service medical record notes that the veteran 
twisted his right knee in a football game.  An October 1971 
service medical record diagnosed the veteran with a 
questionable torn medial meniscus. 

The November 1971 service discharge medical examination noted 
that the veteran had a possible torn medial meniscus of the 
right knee.  The veteran's spine and musculoskeletal system 
were noted to be normal.

A January 1972 VA medical examination indicated that the 
veteran had normal range of motion at the hips, knees, 
ankles, and feet.  Full flexion of the right knee caused 
slight pain and fairly marked sub-patellar crepitus.  The 
veteran was noted to walk without limping, but could only 
squat 80 percent of the normal distance from the right knee 
due to pain and discomfort.  

As mentioned previously, a March 1972 VA medical record 
stated that the veteran had a medial meniscectomy performed 
on his right knee.  Prior to the surgery, the examiner noted 
that the veteran's gait revealed that he held the knee in 
flexion.  At the time of surgery, the examiner noted that the 
anterior cruciate ligament in the right knee was completely 
severed.  At the time, the examiner decided not to do a pes 
transfer for increased stabilization.  A day after the 
operation, the veteran was able to perform a straight leg 
lift.  He was independent on crutches and discharged from the 
hospital in satisfactory condition.  

A June 2003 private medical record, authored by Dr. Martin W. 
Roche, Jr., M.D., reported that the veteran complained of 
bilateral knee pain, beginning four years prior, due to a 
sports related injury.  The report noted that he had four 
previous knee surgeries and wore a brace occasionally.  The 
knee pain was described as sharp, intermittent, and moderate 
in severity.  The veteran reported associated swelling, 
giving way, and a limited range of motion in the knees.  X-
rays of both knees showed advanced medial joint degenerative 
joint disease with bone on bone deformity with mild 
patellofemoral joint degenerative joint disease.  The 
diagnosis was bilateral knee degenerative joint disease.  An 
examination of the veteran's lumbar spine showed no deformity 
or malalignment; full, unrestricted range of motion; and no 
muscle wasting or tenderness to palpation.  

An August 2003 private medical record stated that the veteran 
had bilateral knee replacement surgery.  

Another August 2003 letter from Dr. Gieseke's office 
indicated that the veteran was last seen in 1994 and that 
they no longer had his files.  

A September 2003 statement from the veteran indicated that he 
had surgical operations performed on his right knee in 1971 
and in approximately 1974 to repair the meniscus.  He noted 
having surgery performed on his left knee in the mid-1980's, 
also to repair the meniscus.  The veteran reported that, in 
performing the left knee surgery, the examiner observed that 
the ligament was damaged.  In 1990, he had arthroscopic 
surgery on his right knee.  He stated that, over the years, 
he had suffered from knee problems, an altered gait, and 
progressive low back pain.  In the mid-1990's, a neurosurgeon 
recommended that he have surgery for his low back pain, but 
the veteran declined.  

A September 2003 VA medical examination was conducted with 
the examiner having access to and reviewing the claims file.  
The veteran told the examiner that his right knee was 
operated on in 1972, 1974 or 1975, and 1990.  In reporting 
the veteran's history, the examiner noted that, following the 
mid-1980's surgery on the left knee, the veteran remained 
very physically active.  

The veteran stated that he began having back pain in the mid-
1990's.  Although he reported a history of sciatica symptoms 
in his legs, he had not noticed any such symptoms within the 
past two years.  

The physical examination noted that both knees were swollen, 
hot and tender.  Flexion was 0 to 90 degrees with pain 
reported at 90 degrees, bilaterally.  The veteran's gait was 
antalgic, his posture was normal, and no cane was used.  An 
x-ray of the lumbar spine indicated moderately advanced 
degenerative changes and scoliosis.  Multilevel discogenic 
disease was seen, most pronounced at the lumbosacral level 
where the disc space was almost obliterated.  The diagnosis 
was bilateral total knee replacement, and lumbar spine 
degenerative joint and disc disease. 

The examiner's opinion was that the veteran's left knee and 
lumbar spine disorder were not secondary to the service-
connected right knee condition.  In making her decision, the 
examiner noted that the claims file contained no evidence of 
gait dysfunction.  She also reported that, even if a gait 
dysfunction existed, it would not have caused the severe 
degenerative changes of the lumbar spine noted in the 
examination report.

An August 2004 Notice of Disagreement stated that the back 
problems began in the mid-1970's, soon after the veteran's 
discharge from service.  The veteran stated that the 
September 2003 VA examiner was not a specialist and requested 
another VA examination be performed by an orthopedist.  

An attached statement from Dr. Roche, also dated in August 
2004, reported that the veteran had been under his care since 
June 2003, due to ongoing bilateral knee pain.  He noted that 
three surgical procedures had been performed on the veteran's 
right leg, occurring in 1972, 1975, and 1980, respectively.  
The doctor's opinion was that these surgeries would have had 
an effect on his gait, both leading to and aggravating the 
low back and left knee disorders.  

A February 2006 Statement in Support of the Claim noted that, 
after the injury to his right knee, the veteran favored 
leaning to his left to take pressure off the right knee.  
After a long period of time, he noticed that the left knee 
was in the same condition as the right knee so he had both 
knee joints replaced.

A March 2008 statement was submitted by a friend of the 
veteran.  He stated that he was in service with the veteran 
and knew that the veteran's knees grew worse over the years 
because of his in-service injury.  He recalled that, in 1999, 
he went jogging with the veteran who had to stop due to leg 
pain.  He noticed at the time that the veteran was getting 
quite bow-legged.  Following the August 2003 surgery, the 
veteran's legs were straight.

An April 2004 statement was submitted by another friend of 
the veteran.  A business card attached to the letter 
indicates that the author had a registered nurse degree.  She 
said that, when she met the veteran six years prior, he 
walked with a labored gait and his legs were bowed.  She knew 
he had multiple injections in his knees prior to having knee 
replacement surgery.  After six months of rehabilitation 
following the surgery, the veteran's gait was improved and 
his legs were not bowed.  She reported that he had ongoing 
back pain and stiffness in his knees.  However, he was 
regularly exercising to improve his strength and flexibility.

A September 2005 VA Form 9 (Appeal to Board of Veterans' 
Appeals) stated that the "treating physician rule," usually 
used in matters before the Social Security Administration, 
should be applicable in evaluating the veteran's claim.  
Specifically, the veteran wanted the Board to give greater 
weight to the opinion of Dr. Roche, as noted in the August 
2004 letter, than that of the September 2003 VA examiner.  

At an April 2008 hearing before the Board, the veteran stated 
that he first noticed problems with his left knee in 1974, 
three years after his discharge from service.  He said that 
he started limping at that time.  He thought that the 
service-connected right knee disorder had affected his gait, 
causing him to limp.  When asked if a left knee disorder 
started soon after the injury to his right knee, he said that 
it was a continuous deterioration.  He noted that both knees 
eventually became arthritic.  Prior to the August 2003 
surgery, he said that he was bow-legged due to his knees.  He 
said that he was never treated for left knee pain prior to 
the August 2003 assessment for knee replacement surgery. 

When questioned about his lumbar disorder, the veteran said 
that he did not suffer a serious lumbar injury during 
service.  He first noticed pain in his lumbar spine region 
approximately five to seven years after his discharge from 
service.  He testified that 10 to 15 years ago, he sought 
treatment for the condition.  The examiner, Dr. Gieseke, told 
him that he had stenosis of the lower back.  The veteran did 
not recall having a recent diagnosis, but said that his left 
leg had been going numb.  He stated that he was not taking 
medication for the disorder, but that the condition was 
agonizing at times.  He said that his chiropractors and Dr. 
Gieseke told him that his low back disorder was the result of 
his gait and imbalance, conditions resulting from his knee 
problems.

As a preliminary matter, the Board notes that the August 2004 
Notice of Disagreement expressed dissatisfaction with the 
findings of the September 2003 VA examination and requested a 
VA medical examination performed by an orthopedist.  The 
Board finds that the September 2003 examiner was a medical 
doctor, a person who is qualified to give competent medical 
evidence as to the etiology of the veteran's disorders in 
accordance with 38 C.F.R. § 3.159(a)(1).  Also, in reviewing 
the examiner's report, the VA finds no evidence that it is 
incomplete or otherwise insufficient.  As such, the VA finds 
that the September 2003 VA examination is competent medical 
evidence that may be utilized in deciding the veteran's 
claim.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(noting that a VA examination is to be considered competent 
medical evidence if the examiner is qualified through medical 
training to offer medical opinions and the examination is not 
incomplete or insufficient).  Also, after the August 2004 
Notice of Disagreement, the veteran did not make any further 
requests for another VA examination.  In fact, the veteran's 
most recent contact with the VA, as noted in the April 2008 
report of contact, indicated that he wished this matter to be 
decided without any further evidence.  As such, the Board 
finds that an additional VA examination is not required and 
will decide this matter accordingly.

The evidence clearly indicates that the veteran had his left 
knee surgically replaced in August 2003 and was diagnosed 
with lumbar spine degenerative joint and disc disease in 
September 2003.  Considering the time that elapsed from the 
date of the veteran's discharge from service and the date the 
first reported symptoms were noted by the veteran, the Board 
finds, and the veteran does not contend, that these disorders 
are not directly connected to the veteran's service.  
However, based on this record, the Board finds that the 
evidence does not support the veteran's claim that the left 
knee replacement and low back disorder were caused by the 
veteran's service connected right knee disorder.  

The Board is responsible for assessing the evidence presented 
for credibility and weight.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997).  As such, the Board must review 
the lay statements provided by the veteran's associates for 
their probative value.  The March 2006 letter indicated that 
the author witnessed the veteran having difficulty jogging 
due to pain in 1999 and that he appeared bow-legged at that 
time.  The April 2008 lay statement noted that, prior to the 
August 2003 bilateral knee replacement surgery, the author 
observed that he was bow-legged and walked with a labored 
gait.  Although the card included with the April 2008 letter 
implies that the author was has a nurse's degree, the Board 
notes that neither statement includes a professional opinion 
connecting the veteran's left knee and lumbar disorders to 
the veteran's service-connected right knee disorder.  As 
such, the Board finds that they have little probative value 
in this matter.  

The veteran testified in April 2008 that both Dr. Gieseke and 
his chiropractor told him that his lumbar spine disorder 
resulted from his service-connected right knee disorder.  The 
Board notes that the RO attempted to obtain Dr. Gieseke's 
records, but found that they were no longer in existence.  
The veteran was also unable to give the VA information that 
would assist the VA in locating the chiropractors' records.  
Having been given more time after the Board hearing to obtain 
these records, the veteran was unable to do so.  The veteran 
may testify as to matters within his experience, but is not 
competent to present evidence requiring medical expertise, 
such as a diagnosis or the etiology of a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
contemporaneous medical records, the Board finds that the 
veteran's testimony regarding the statements of Dr. Gieseke 
and his chiropractors do not have probative value in this 
matter.  See Robinette v. Brown, 8 Vet. App. 69, 77 (Vet. 
App.1995) (noting that that an appellant's statement about 
what a physician told him does not constitute medical 
evidence of a medical etiology).

In reviewing the medical evidence of record, the Board finds 
that the report of the September 2003 VA examination has 
greater probative value than Dr. Roche's August 2004 letter.  
While the Board may not reject a medical opinion favorable to 
the veteran's claim based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Board has the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Medical evidence that is speculative, general or 
inconclusive in nature cannot be used to support a claim. 
 Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Due to the Board's 
obligation to make determinations for service connection 
based on the entire evidence of record under 38 C.F.R. 
§ 3.303, the "treating physician rule" is not applicable to 
Board decisions.  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4  Vet. App. 467 (1993).  
Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Board must 
base its decisions on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005). 

A physician's access to the claims file and the thoroughness 
and detail of their opinion are important factors in 
assessing the probative value of a medical opinion.  Prejean 
v. West, 13 Vet. 444, 448-499 (2000).   Dr. Roche's letter 
stated that the veteran's right knee disorder, requiring 
three surgeries, affected his gait and, thereby, caused and 
aggravated both his low back and left knee problems.  The 
letter does not indicate that Dr. Roche had access to the 
veteran's claims file, service medical records, or any 
reports of the surgeries listed in making this determination.  
The letter also does not mention that the June 2003 private 
medical record, from Dr. Roche's office, indicated that the 
veteran's bilateral knee pain started four years earlier 
after a sports-related injury.  Also, the doctor does not 
list any other criteria he used in making his determination 
apart from the recitation of the medical history.  

In conducting the September 2003 VA examination, the examiner 
had access to the veteran's claims file, and noted the lack 
of a reported gait dysfunction or a left knee diagnosis in 
the file.  Her report indicated that she spoke to the veteran 
about his condition and recorded his recollections, including 
a mention of the left knee operation in the mid-1980's, not 
noted in Dr. Roche's letter.  In addition to a physical 
examination, the examiner x-rayed the veteran's lumbar spine, 
finding severe degenerative changes that, she stated, could 
not be caused by gait dysfunction.  Because the VA 
examination was based on a review of the veteran's claims 
file and a thorough examination of the veteran, and is more 
persuasive in its conclusions, the Board finds that the VA 
examination report has greater probative value than Dr. 
Roche's letter.  See Prejean v. West,  13 Vet. App. 444, 
448 (2000) (indicating that the Board may determine the 
probative value of medical opinions based on their detail, 
the persuasiveness of their opinions, and the physician's 
access to the veteran's medical records).  As such, the Board 
finds that the medical evidence does not support the 
veteran's claim that his left knee replacement and lumbar 
degenerative disorder were caused by his service-connected 
right knee disorder.   

While the veteran is clearly of the opinion that his left 
knee replacement and lumbar degenerative disorders are 
related to a service-connected disorder, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for the left knee replacement and lumbar 
degenerative disorder are not related to the veteran's 
service, either directly or secondary to the service-
connected right knee disorder.


ORDER

Service connection for a total left knee, to include as 
secondary to the service connected right knee disability, is 
denied.

Service connection for lumbar degenerative joint, to include 
as secondary to the service connected right knee disability, 
is denied.  



______________________________________________
RAYMOND F.FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


